In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Colar, J.), dated June 3, 1996, which granted the defendant’s motion for partial summary judgment dismissing his cause of action pursuant to Labor Law § 241 (6).
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court did not err in dismissing his claim that the defendant violated Labor Law § 241 (6). In the absence of any evidence that the defendant, which was responsible for manufacturing and delivering structural steel to the construction site, exercised any authority or control over the work site or the work giving rise to the plaintiffs injuries, the Supreme Court properly concluded that the defendant was not a statutory agent of either an owner or general contractor (see, Russin v Picciano & Son, 54 NY2d 311, 318; Barker v Menard, 237 AD2d 839; D’Amico v New York Racing Assn., 203 AD2d 509). Thompson, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.